 GUIDRY'S AUTO SERVICE103clerical employees should be excluded from the unit. TheEmployer takes no position.InBogalusa Motors,' the Board reexamined its decisionalpattern with respect to units in automobile retail and serviceestablishments. It noted in its decision that many automobiledealersmaintain small and closely knit establishments inwhich the relationship between the salesmen and the mechanicsis as close as that between the salesmen and the office clericalemployees. It concluded that a unit comprising all employees,including salesmen and clerks, is appropriate in such es-tablishments.In the instant case, however, the facts indicate that the basison which the finding in Bogalusa Motors was predicated doesnot exist. The establishment of the Employer herein is sub-stantially larger than even the largest establishment inBogalusaMotors, and it is reasonably clear that it is notclosely knit nor is there the kind of relationship among theservice employees, salesmen, and clerks which the Boardcontemplated in its rationale in that case. Here the Employerhas approximately 59 employees, about 37 of whom areservice and parts employees.In these circumstances, we shall amend our previous unitfinding herein and find that the following employees con-stitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act: All of theEmployer's service and parts employees, excluding new- andused-car salesmen, office clerical employees, professionalemployees, guards, and supervisors as defined in the Act.[Text of amended Direction of Election omitted from pub-lication.]Member Beeson took no part in the consideration of theabove amended Decision and Direction of Election.'BogalusaMotors, Inc., 107 NLRB 97.LAWRENCE GUIDRY d/b/a GUIDRY'S AUTO SERVICEandPINE TREE LODGE 1983, INTERNATIONAL ASSOCIATIONOF MACHINISTS, AFL, and LOCAL UNION NO. 5, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL, JointPetitioners.Case No. 15-RC-967. March 29, 1954SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESOn December 4, 1953, pursuant to a Decision and Directionof Election of the National Labor Relations Board,'an election'The Decision and Direction of Election was based upon a consolidated hearing involvingthis and eight other auto dealers in the city of Bogalusa, Louisiana. Bogalusa Motors, Inc.,et al , 107 NLRB 97. This case is hereby severed for the purposes of this decision.108 NLRB No. 25. 104DECISIONSOF NATIONAL LABOR RELATIONS BOARDby secret ballot was conducted under the direction and super-vision of the Regional Director for the Fifteenth Region amongthe employees of the Employer in the unit found appropriateby the Board.Upon the conclusion of the election,the partieswere furnished a tally of ballots, which showed that of 3 validvotes counted,2were for, and 1 was against,the Joint Peti-tioners.All individuals who were employed at the time of theelection voted and had their votes counted.On December 11,1953,the Employer filed timely objections to the election. Afteran investigation,the Regional Director,on January 22, 1954,issued and duly served upon the parties his report on objections,finding that the Employer's objections that the election was notrepresentative lacked merit and recommending that they beoverruled and an appropriate certification issued. The Employerfiled timely exceptions to the Regional Director'sreport onobjections.The Petitioners filed an answer to the Employer'sobjection.In its objections,the Employer alleged that the election wasnot representative because the normal complement of employeesis 5 and there were only 3 employed on the date of the election.All 3 voted.In view of the total number of employees possiblyinvolved,we find no merit to the Employer's contentions.'As it appears from the tally of ballots that the Petitionershave secured a majority of the valid votes cast in the election,we shall certify the Petitioners as the bargaining representativeof the employees in the appropriate unit.[The Board certified Pine Tree Lodge 1983,InternationalAssociation of Machinists,AFL, and Local Union No.5, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL, as the designated colective -bar-gaining representative of the employees of the Employer in theunit found appropriate.]2 Northwest Packing Co.,65 NLRB 890, on which the Employer relies is clearly dis-tinguishable.In that case the Board held that an election was not representative when only18 percent of the eligible voters participated and the margin between 2 rival unions wasonly 1 percent.Here, all eligible voters participated and the number of those eligible repre-sents a majority of the possible number of employees.SEATTLEBAKERS BUREAU, INC.andCONGRESS OF INDUS-TRIAL ORGANIZATIONS.Case No. 19-CA-810.March30, 1954DECISION AND ORDEROn June 18, 1953, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding,findingthat the Respondent had engaged in and was engaging in certainunfair labor practices,and recommending that it cease and de-108 NLRB No. 22.